DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 38-49 are pending and subject to examination on the merits.

Priority
The instant application is a DIV of US 15/212,009 (now US Patent 10792339) which claims benefit of US Provisional application 62/193,952 filed 17 July 2015.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 October 2020 has been considered by the examiner.  See initialed and signed PTO/SB08.  Any NPL or FOR documents cited therein can be located in the parent application as identified above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39, 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 recites a nucleotide sequence encoding a phenylalanine dehydrogenase polypeptide or fragment thereof wherein the encoded polypeptide or fragment has at least about 80% identity, respectively, to a wild-type phenylalanine dehydrogenase polypeptide or a functional fragment thereof.  
The claims are indefinite for two reasons.  First, the recitation “at least about” renders the claims indefinite because “at least” suggests that it has to be greater than a particular number (here 80%), however, “about” contradicts this be allowing for numbers both greater and less than the stated percentages.  Thus it is unclear what the meets and bounds of the claim limitations are. 
The second reason is there is no particular sequence for which one is supposed to use to make the claimed percentage calculation.  The wild-type sequences can be of varying length(s) as can the fragments.  As such, one skilled in the art is not apprised to the metes and bounds of the claimed polypeptides.  It is suggested to put in a specific sequence for comparison, which is what is actually utilized throughout the specification (e.g. SEQ ID NO: 1, see paragraph 0031).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-41, 43, 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1: Yes, the claims are drawn to a natural phenomenon.  Namely, the claims recite a naturally nucleotide sequence encoding a  phenylalanine dehydrogenase (PheDH).  Instant paragraph 0035 recites: “As used herein, “wild-type” and “naturally occurring” refer to the canonical nucleotide or amino acid sequence of a PheDH enzyme as found in nature (e.g., as occurs in the bacterium Geobacillus thermoglucosidasius)”.  Because the claims recite “at least 80%” or “at least 95%” identical to wild-type enzymes, then this reads the naturally occurring nucleotide sequences (such as SEQ ID NO: 2) encoding the occurring enzymes according to the instant definitions.  Even with the fragments, said comprising language along with enzymes often having signal sequences, the mature forms are considered fragments of the full-length.  With regard to “codon optimized” language, the nucleotides will inherently be codon optimized for expression in its natural host cell, e.g. Geobacillus thermoglucosidasius.  With regard to being attached to a promoter, the claim does not recite operably linked to a heterologous promoter and the nucleotide sequences naturally are attached to a promoter sequence within its natural host.  With regard to a “host cell”, the natural host for said nucleic acids encoding the enzymes are considered a “host cell”
Step 2A – Prong 2:  No, the claims do not recite additional elements which would integrate the judicial exception, e.g. naturally occurring nucleotide sequences encoding naturally occurring enzymes, into a practical application.   
Step 2B: No, the claims as a whole do not recite anything which amount to anything more than the claimed judicial exception.
As such, for the reasons recited above, the claims are patent ineligible for reciting a judicial exception.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38-41, 43, 46-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayyub et al. (US 20170198329 – cited on IDS) as evidenced by Millipore-Sigma Rosetta 2 Competent Cells information (cited herein).
Regarding claims 38, 40-41, 46-49, Ayyub et al. teach cloning the gene which encodes Geobacillus thermoglucosidasius PheDH from the strain C56-YS93 (wherein the complete genome sequence was publicly available as of 2015 as evidenced by Brumm et al., cited herein), wherein the forward and reverse primers for cloning said gene are taught as SEQ ID NO: 3 and 4 which have 100% identity to the instant primers for cloning of SEQ ID NOs: 4 and 5 instant SEQ ID NO: 2 (see Ex. 1, p. 27; and below; and SCORE, .rnpbm files), and inserting the isolated gene into a pET24a or pET28a expression vector comprising an operable linkage to a IPTG inducible promoter and transforming this into the cell line RosettaTM 2 cell-line which are BL21 E. coli cells (See evidentiary information from Novagen).  Said gene encodes a PheDH that has 100% sequence identity with the instant SEQ ID NO: 1 (see SCORE,.rapbm file, Result #4).  
Regarding claim 39 and 43, the sequence is inherently codon optimized for expression in its naturally occurring host cell of Geobacillus thermoglucosidasius.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        18 May 2022